NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE 3:00 P.M., Central Daylight Time, Friday, May 27, 2011 PLACE Old Republic Building 22nd Floor Conference Center 307 N. Michigan Avenue Chicago, Illinois 60601 ITEMS OF BUSINESS ·To elect four members of the Class 3 Board of Directors, each for a term of three years. ·To ratify the selection of KPMG LLP as the Company’s independent registered public accounting firm for 2011. ·To have an advisory vote concerning the Company’s executive compensation. ·To recommend the frequency of having advisory votes concerning executive compensation. ·To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. RECORD DATE You can vote if you are a shareholder of record on April 5, 2011. ANNUAL REPORT TO SHAREHOLDERS Our annual report to shareholders for the year 2010 is printed together with this proxy statement. The Company’s Forms 10-K, 10-Q and quarterly reports to shareholders may be accessed through our Website at www.oldrepublic.com or by writing to Investor Relations at the Company address. PROXY VOTING It is important that your shares be represented and voted at the Meeting. You can vote your shares by completing and returning your proxy card or by voting on the Internet or by telephone. April 15, 2011 By Order of the Board of Directors Spencer LeRoy III Senior Vice President, General Counsel and Secretary Page No. Table of Contents 1 General Information 1 Voting Procedures 1 Shareholder Proposals for the 2012 Annual Meeting 2 Other Matters for the Shareholder Meeting 2 Expenses of Solicitation 2 Principal Holders of Securities 3 Section 16(a) Beneficial Ownership Reporting Compliance 3 Item 1: Election of Directors 4-5 Nominees and Continuing Directors 5 Board of Directors’ Recommendation 5 Corporate Governance 5 Overview 6 Leadership Structure and Risk Management 7 Board of Directors’ Responsibilities and Independence 8 Shareholders Communication with the Board 8 Procedures for the Approval of Related Person Transactions 8 The Board and its Committees 8 Board and Committee Membership 8-9 Audit Committee 9 Compensation Committee 9 Executive Committee 9-10 Governance and Nominating Committee 10 Item 2: Ratification of the Selection of an Independent Registered Public Accounting Firm 10-11 External Audit Services 11 Board of Directors’ Recommendation 11 Audit Committee Report 12 Compensation Matters 12 Compensation Committee Report 12 Compensation Committee Interlocks and Insider Participation 12 Directors’ Compensation 13 Compensation Discussion and Analysis 13 Compensation Philosophy and Objectives 13 Executive Performance Considered when Making Compensation Decisions 13-14 Elements of Compensation and the Factors and Rationale in Determining Compensation Amounts 14-15 Summary Compensation Table 15 Annual Salary 16 Incentive Awards and Bonuses 16-17 Performance Recognition Plans 17 Nonqualified Deferred Compensation 17 Stock Option Awards 18 Stock Option Grants 18 Exercises of Stock Options 18 Equity Compensation Plan Status 19 Outstanding Equity Awards at Year End 19 Pension Plans 20 Pension Benefits 20-21 Employee Savings and Stock Ownership Plan 21 Other Benefits 21 Item 3: Vote on Executive Compensation 21 Background 21 Proposed Resolution 21 Vote Required 22 Board of Directors’ Recommendation 22 Item 4: Frequency of Advisory Vote on Executive Compensation 22 Background 22 Proposed Resolution 22 Vote Required 22 Board of Directors’ Recommendation 22 Change of Control, Severance or Retirement 23 Financial Restatement 23 Tax Deductibility of Compensation 23 Stock Ownership Guidelines (ii) Proxy Statement OLD REPUBLIC INTERNATIONAL CORPORATION ANNUAL MEETING OF SHAREHOLDERS May 27, 2011 GENERAL INFORMATION This proxy statement is being furnished to the shareholders of Old Republic International Corporation, a Delaware insurance holding corporation (together with its subsidiaries, the "Company", “Old Republic” or “ORI”), 307 North Michigan Avenue, Chicago, Illinois 60601, in connection with the solicitation of proxies by its Board of Directors for use at the annual meeting of shareholders to be held on May 27, 2011 and any adjournments thereof. The approximate date on which this proxy statement and the accompanying proxy are first being sent to the shareholders is April 15, 2011. The proxy may be revoked at any time before it is voted by written notification addressed to the persons named therein as proxies, and mailed or delivered to the Company at the above address. All shares represented by effective proxies will be voted at the meeting and at any adjournments thereof. If the enclosed proxy is properly executed and returned in time for voting, the shares represented thereby will be voted as indicated thereon. If no specification is made, the proxy will be voted by the proxy committee for the election of the director nominees named below (or substitutes therefor if any nominees are unable or refuse to serve); for the selection of the Company’s independent registered public accounting firm; for the advisory vote concerning the Company’s executive compensation; for the frequency of having advisory votes concerning executive compensation as recommended by the Board of Directors; and in its discretion upon any other matters which may properly come before the meeting. The Company has one class of voting stock outstanding, Common Stock, $1.00 par value per share ("Common Stock"). On January 31, 2011 there were 259,249,515 shares of Common Stock outstanding and entitled to one vote each on all matters considered at the meeting. Shareholders of record as of the close of business on April 5, 2011 are entitled to notice of and to vote at the meeting. There are no cumulative voting rights with respect to the election of directors. VOTING PROCEDURES The General Corporation Law of the State of Delaware applies to the Company and specifies that unless the corporation's Certificate of Incorporation or By-laws provide otherwise, votes on matters presented at Shareholders’ Meetings are decided as follows: (1) directors are elected by a plurality of the shares present in person or by proxy at the meeting and entitled to vote, (2) amendments to the Company’s Certificate of Incorporation are determined by the affirmative vote of the majority of shares outstanding and entitled to vote, and (3) all other matters are determined by the affirmative vote of the majority of the shares present in person or by proxy at the meeting and entitled to vote. The Company's Certificate of Incorporation and By-laws do not provide for any different treatment. The regulation concerning the frequency of voting on executive compensation matters requires that the shareholders have the ability to select intervals of either one year, two years, three years or abstain from voting. Under Delaware law, the votes at the Company's Annual Shareholders’ Meeting will be counted by the inspectors of election required to be appointed at the meeting. The inspectors are charged with ascertaining the number of shares outstanding, the number of shares present, whether in person or by proxy, and the validity of all proxies. The inspectors are entitled to rule on any voting challenges and are responsible for the tabulation of the voting results. A quorum for the Company’s Annual Shareholders’ Meeting is one third of the shares outstanding and entitled to vote. Under Delaware law, abstentions are counted in determining the quorum of the meeting and as having voted on any proposal on which an abstention is voted. Therefore, on those proposals which require a plurality vote of the shares at the meeting that are entitled to vote and on the vote concerning the frequency of having advisory votes concerning executive compensation, the vote of an abstention has no effect. However, on those proposals which require an affirmative vote of the majority of shares present in person or by proxy at the meeting, the vote of an abstention has the effect of a vote against the proposal. Shares beneficially owned but registered in the name of a broker or bank will be counted for the determination of a quorum for the meeting if there is a discretionary voting item on the meeting agenda within the meaning of section 402.08 of the New York Stock Exchange (“NYSE”) listed company manual. In such cases, if the broker or bank does not vote these shares (a “non-vote”), they will not be counted as having voted on the proposal. Therefore, on those proposals which require a plurality or a majority vote of the shares at the meeting that are entitled to vote, a non-vote will have no effect. However, on those proposals which require an affirmative vote of the majority of the shares outstanding who are entitled to vote, a non-vote has the effect of a vote against the proposal. If there are no discretionary voting items on the meeting agenda, shares beneficially held in the name of a broker or bank shall not be counted in determining a quorum. This year Item 2 is the only discretionary voting item on the Company’s agenda. SHAREHOLDER PROPOSALS FOR THE 2 In order for a proposal by a shareholder of the Company to be included in the Company's proxy statement and form of proxy for the 2012 Annual Meeting of Shareholders, the proposal must be received by the Company no later than 120 days before the anniversary date of the Company’s last proxy statement (December 14). 1 OTHER MATTERS FOR THE SHAREHOLDER MEETING The Company knows of no matters, other than those referred to herein, which will be presented at the meeting. If, however, any other appropriate business should properly be presented at the meeting, the proxies named in the enclosed form of proxy will vote the proxies in accordance with their best judgment. EXPENSES OF SOLICITATION All expenses incident to the solicitation of proxies by the Company will be paid by the Company. In addition to solicitation by mail, the Company has retained D. F. King & Company of New York City, to assist in the solicitation of proxies. Fees for this solicitation are expected to be approximately $8,500. The Company intends to reimburse brokerage houses and other custodians, nominees and fiduciaries for reasonable out-of-pocket expenses incurred in forwarding copies of solicitation material to beneficial owners of Common Stock held of record by such persons. In a limited number of instances, regular employees of the Company may solicit proxies in person or by telephone. PRINCIPAL HOLDERS OF SECURITIES The following tabulation shows with respect to (i) each person who is known to be the beneficial owner of more than 5% of the Common Stock of the Company; (ii) each director and Executive Officer of the Company (including nominees); and (iii) all directors and Executive Officers, as a group: (a) the total number of shares of Common Stock beneficially owned as of March 14, 2011, except as otherwise noted, and (b) the percent of the class of stock so owned as of the same date: Amount and Nature of Percent Name of Beneficial Of Title of Class Beneficial Owner Ownership Class(*) Common Stock FMR LLC Shareholders' beneficial ownership 82 Devonshire Street of more than 5% of the Common Boston, Massachusetts 02109 Stock Franklin Resources, Inc. One Franklin Parkway San Mateo, California 94403-1906 Capital Research Global Investors 333 South Hope Street Los Angeles, California 90071 Old Republic International Corporation Employees Savings and Stock Ownership Trust 307 N. Michigan Avenue Chicago, Illinois 60601 Black Rock, Inc. 40 East 52nd Street New York, New York 10022 Franklin Mutual Advisers LLC 101 John F. Kennedy Parkway Short Hills, New Jersey 07078-2789 Shares Shares Held by Other Shares Percent Name of Subject to Employee Beneficially Of Common Stock Beneficial Owner Stock Options(*) Plans(*)(2)(3) Owned(*)(4) Total Class(*) Directors’ and Harrington Bischof - - ** Executive Officers’ Jimmy A. Dew (including John M. Dixon - - ** nominees) James C. Hellauer - - ** beneficial James A. Kellogg ownership Leo E. Knight, Jr. - - ** Karl W. Mueller ** Christopher S. Nard R. Scott Rager William A. Simpson - Arnold L. Steiner - - Fredricka Taubitz - - ** CharlesF. Titterton - - ** Dennis Van Mieghem - - ** Steven R. Walker - - ** Rande K. Yeager ** Aldo C. Zucaro Directors and Executive Officers, as a group (18) 2 * Calculated pursuant to Rule 13d-3(d) of the Securities Exchange Act of 1934. Unless otherwise stated below, each such person has sole voting and investment power with respect to all such shares. Under Rule 13d-3(d), shares not outstanding which are subject to options, warrants, rights or conversion privileges exercisable within 60 days are deemed outstand­ing for the purpose of calculating the number and percentage owned by such person, but are not deemed outstanding for the purpose of calculating the percentage owned by each other person listed. The options shares that lapsed on March 21, 2011 are excluded. ** Less than one-tenth of one percent. Reflects the number of shares shown in the most recent Schedule 13G filings with the Securities and Exchange Commission through February 15, 2011. FMR LLC reports: it has the sole power to vote 4,726,346 shares and no shared voting power, as well as sole dispositive power for 21,319,174 and no shared dispositive power; Franklin Resources, Inc. reports: Franklin Advisory Services, LLC has sole voting and sole dispositive power for 17,885,962 and 18,072,562 shares, respectively, Franklin Templeton Portfolio Advisors has sole voting and dispositive power for 572,707 shares, the remaining voting and dispositive power rest with other Franklin affiliates and there is no shared voting or dispositive power outside the group; Capital Research Global Investors reports: it is an investment adviser and has no voting or dispositive power concerning these shares, further, 985,244 of the shares reported assume the conversion of the Company’s 8% Convertible Senior Notes due in 2012; Black Rock, Inc. reports it has sole voting and dispositive power for all shares reported; Franklin Mutual Advisers LLC reports it has sole voting and dispositive power for all shares reported. Reflects the number of shares held as of December 31, 2010. Under the terms of the Old Republic Inter­national Corporation Employees Savings and Stock Ownership Plan (“ESSOP”), a participant is entitled to vote the Company stock held by the ESSOP, the shares of which have been allocated to the participant's account. The Executive Committee of the Company, pursuant to the ESSOP, is authorized to vote the Company stock held by the ESSOP until such time as the shares of such stock have been allocated to a participant's account or where a participant fails to exercise his or her voting rights. Additionally, the Executive Committee may be deemed to have sole invest­ment power with respect to unallocated stock and shared power for allocated stock held by the ESSOP. The Executive Committee is composed of Messrs. Bischof, Dixon, Knight, Steiner and Zucaro. The Trustees for the Trust established by the ESSOP are Messrs. LeRoy, Mueller, Rager and Zucaro. In addition to the ESSOP, the Old Republic International Employees Retirement Plan and two other retirement plans of subsidiaries hold an aggregate of 2,280,000 shares of the Company’s stock, not included in this table, for which the voting of these shares is controlled, directly or indirectly in a fiduciary capacity, by the Executive Committee. Also, American Business & Personal Insurance Mutual, Inc. (ABPIM) and its subsidiary Inter Capital Group, Inc. own 2,132,873 shares of the Company’s stock, not included in this table. ABPIM’s directors and senior officers are also Executive Officers of the Company. ­(3) Includes only the shares that have been allocated to the employer matching and employee savings accounts of the director or Executive Officer as a participant in the ESSOP or other Profit Sharing Plans sponsored by subsidiaries. Excludes those shares for which the director or Executive Officer may be deemed to have investment and voting power as a result of being a member of the Executive Committee. Includes shares of the Company’s stock held by the RMIC Profit Sharing Plan for Mr. Dew and shares of the Company’s stock held by the Great West Casualty Corporation Profit Sharing Plan for Mr. Rager. Includes the number of shares of Common Stock that the following listed persons would receive upon converting their holdings of the Company’s 8% Senior Notes. Mr. Bischof – 13,021; Mr. Dew – 17,361; Mr. Dixon – 2,170; Mr. Kellogg – 8,681; Mr. Knight – 8,681; Mr. Mueller – 2,064; Mr. Nard – 2,170; Mr. Rager – 2,170; Mr. Simpson – 26,042; Ms. Taubitz – 8,681; Mr. Titterton – 1,910; Mr. Walker – 4,340; Mr. Zucaro – 13,021. Includes 8,437 shares held in trust for Mr. Bischof’s benefit. Includes 209,471 shares owned by Mr. Dew's wife. Includes 134,648 shares owned by Mr. Simpson's wife and 40,792 shares held in an IRA trust for Mr. Simpson’s benefit. Includes 270,237 shares owned by Mr. Steiner directly, 465,000 shares held in trust for Mr. Steiner's children, for which he is a co-trustee, and 91,201 shares held by the Steiner Foundation for which Mr. Steiner disclaims beneficial ownership. Includes 5,079 shares held in IRA and SEP-IRA trusts for Mr. Titterton’s benefit. Includes 1,250 shares owned by Mr. Van Mieghem’s wife and 6,125 shares held in an IRA trust for Mr. Van Mieghem’s benefit. Includes 17,925 shares held in IRA and SEP-IRA trusts for Mr. Walker’s benefit and 9,000 shares held by his wife. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s Executive Officers and directors, and persons who own more than ten percent of the Company’s Common Stock, to file reports of ownership and changes in ownership with the Securities and Exchange Commission (“SEC”). Based solely on reports and other information submitted by Executive Officers, directors and such other persons required to file, the Company believes that during the year ended December 31, 2010 all reports required by Section 16(a) have been properly filed. ITEM 1 ELECTION OF DIRECTORS The following table lists all nominees and continuing directors of the Company. Four Class 3 directors are to be elected to hold office for a term of three years and until their successors are elected and qualified. Shortly before the date of this Proxy Statement, Mr. William Simpson, a Class 3 director of the Company advised the Chairman and Board of Directors that after 31 years of association with the Company, he was retiring from the Board at the end of his current term and would not stand for re-election at the Annual Meeting of Shareholders on May 27th. Mr. James C. Hellauer, formerly an independent director of PMA Capital Corporation (“PMA”) prior to its merger with the Company, was selected as a nominee to serve as a Class 3 Director of the Company. This choice was made in accordance with the terms of the Merger Agreement with PMA which required an independent director of PMA to be nominated to ORI’s board. The Governance and Nominating committee in consultation with the Company’s Chairman of the Board and Chief Executive Officer selected Mr. Hellauer as this independent nominee and the Company’s Board of Directors has approved this selection. No third party was involved in the recruitment or selection of Mr. Hellauer as a nominee and no fee was paid to any individual or entity in connection with his selection. With the exception of Mr. Hellauer, all of the other nominees are current directors standing for re-election. It is intended that, in the absence of contrary specifications, votes will be cast pursuant to the enclosed proxies for the election of such nominees. Should any of the nominees become unable or unwilling to accept nomination or election, it is intended, in the absence of contrary specifications, that the proxies will be voted for the balance of those named and for a substitute nominee or nominees. However, the Company does not expect such an occurrence. All of the nominees have consented to be slated and to serve as directors if elected. 3 Given the reasons and background information cited next to each director’s name below, the Board of Directors believes that each of the nominees and its other members are eminently qualified to serve Old Republic’s shareholders and other stakeholders. Positions with Company, Business Experience and Name Age Qualifications Nominees for Election CLASS 3 (Term expires in 2011) James C. Hellauer 72 Prior to October 2010, a director since 2005 of PMA Capital Corporation (PMA); owner of James C. Hellauer and Associates. From 1997 to 1999, Chief Executive Officer of Environmental Technologies Corporation. From 1994 to 2007, executive director of the Colmen Group. Currently a director of Tasty Baking Company and East River Bank. His qualifications include a significant general business background as well as specific experience and knowledge concerning the business of PMA and its risk factors. Arnold L. Steiner 73 Director since 1974. Retired for more than five years from Steiner Bank, Birmingham, Alabama of which he was President and a substantial owner. He brings long and significant experience in financial businesses and has extensive knowledge of the Company and its risk factors. Fredricka Taubitz 67 Director since 2003. A CPA by training, she was until 2000 Executive Vice President and Chief Financial Officer of Zenith National Insurance Corp. Until 1985 she had been a Partner with the accounting firm of Coopers & Lybrand (now PricewaterhouseCoopers LLP). During her long professional career she has gained significant experience in, and knowledge of, the business and the risk factors associated with the insurance industry. Aldo C. Zucaro 72 Director since 1976. Chairman of the Board and Chief Executive Officer of the Company and various subsidiaries for more than five years. A CPA by training, he brings a significant background as a former insurance specialist partner with Coopers & Lybrand (now PricewaterhouseCoopers LLP), and long term experience with the insurance industry in general, and the Company in particular since 1970. Continuing Members CLASS 1 (Term expires in 2012) Harrington Bischof 76 Director since 1997. President of Pandora Capital Corporation since 1996. Formerly Senior Advisor with Prudential Securities, Inc. and prior to that a Senior investment banker with the firms of Merrill, Lynch & Co. and White, Weld & Co. His long business, investment banking, and international finance experience are of significant value to the Corporation’s governance. Leo E. Knight, Jr. 65 Director of ORI since 2006, and of several Old Republic subsidiaries since 1999. A CPA by training, he retired in 2006 as Chairman and Chief Executive Officer of National City Mortgage Company, Dayton, Ohio, following a thirty-two year career. He brings significant business experience in mortgage lending and the mortgage insurance industry and their risk factors to Old Republic’s Board. Charles F. Titterton 69 Director since 2004. Formerly Director - Insurance Group with Standard & Poor’s Corp. until 2003. He brings significant business experience and knowledge of the risk factors connected with the insurance industry by virtue of a long career as a lending officer with a major banking institution and with the aforementioned rating agency. 4 Steven R. Walker 66 Director since 2006. Formerly Senior Counsel and Partner with Leland, Parachini, Steinberg, Matzger & Melnick, LLP, attorneys, San Francisco, California. He brings significant experience to Old Republic’s Board as both an attorney and a business manager during a long career focused on the title insurance industry. Continuing Members CLASS 2 (Term expires in 2013) Jimmy A. Dew 70 Director since 1980. Vice Chairman of Old Republic’s subsidiary, Republic Mortgage Insurance Company (“RMIC”), of which he was a co-founder in 1973. His knowledge of RMIC gained in an executive capacity since its founding and his long service on Old Republic’s board make him fully conversant with the insurance industry and its risk factors. John M. Dixon 71 Director since 2003. Formerly Chief Executive Partner with the law firm of Chapman and Cutler, Chicago, Illinois until his retirement in 2002. His qualifications include his extensive background as an attorney and his knowledge of corporate law and the risk factors of corporations like the Company. Dennis P. Van Mieghem 70 Director since 2004. A CPA by training, he was the Partner in charge of the National Insurance Tax Practice of the accounting firm of KPMG LLP until his retirement in 1998. With this background he brings significant experience and knowledge of the insurance industry and its risk factors to service on Old Republic’s Board. BOARD OF DIRECTORS’ RECOMMENDATION The Board of Directors recommends a vote FOR the Class 3 directors listed above as nominees. Proxies solicited by the Board of Directors will be voted for the election of these nominees unless shareholders specify to the contrary. CORPORATE GOVERNANCE OVERVIEW Old Republic is organized as an independent, for-profit insurance enterprise managed for the long run. Our Mission is to provide quality insurance security and related services to businesses, individuals, and public institutions and to be a dependable long-term steward of the trust our policyholders and shareholders place in us. The Company’s governance and operations are guided by this Mission and the inherent public interest vested in the risk taking nature of its business. Its governance is therefore aligned with this substance of the business with due appreciation and regard for its three most important assets: · The investors’ capital which enables and underpins the insurance risk taking; · The intellectual capital, know-how, and business relationships possessed by employees at various levels of the enterprise; and · The Company’s good name and reputation, cultivated over its 87-plus year history, and the even longer history of some of its major insurance subsidiaries. Information appearing on the Company’s website is not incorporated by reference in this proxy statement. However its Corporate Governance Guidelines, Code of Ethics for the Principal Executive Officer and Senior Financial Officers, and its Code of Business Conduct and Ethics, are accessible on the website at www.oldrepublic.com. Printed copies of these documents are also available to shareholders upon request to the Investor Relations Department at the Company’s Office. 5 LEADERSHIP STRUCTURE AND RISK MANAGEMENT The Company’s leadership structure and its risk management processes are overseen and monitored by the Board of Directors. The details of this leadership structure and the development of management talent have been the primary responsibility of the Board’s Executive Committee for many decades. This five member committee is currently composed of the Company’s Chairman of the Board (Chairman) and Chief Executive Officer (CEO), and four independent directors, including the Lead Director. The Board of Directors and its Executive Committee believe that the Company’s decades-long joining of the Chairman and CEO positions is best suited to ensuring the long term value, stability and management of the three most important assets necessary for the accomplishment of its Mission. Old Republic’s Board holds management singularly accountable for protecting and enhancing the value of these and all other assets. It therefore holds its CEO responsible for setting the proper tone in shaping and nurturing the institution’s culture and values not solely in the shareholders’ interests, but in those of its important stakeholders as well. Most critically, these include the policyholders to whom long-term promises of financial indemnity and stability are made by the Company’s insurance subsidiaries, the employees who possess the intellectual capital and business relationships necessary for the conduct and success of the Company, the debt holders who extend a portion of the capital at risk, and the regulators who are charged with protecting the public interest vested in the insurance enterprise. To meet these responsibilities and objectives, the Board expects the CEO to be a knowledgeable, and well rounded leader who, as chief enterprise risk manager, is fully dedicated to Old Republic’s overall Mission and is best qualified to address and balance the interests of all major stakeholders. In the Board’s sole discretion the Chairman and CEO positions may be separated and assigned to two individuals with extensive and complementary operating knowledge of the Company. Under the Board’s long standing corporate governance philosophy, this separation is intended to be temporary and to occur in unusual circumstances or during transitions of management authority. While the Board has determined that the advantages of a joint Chairman and CEO position outweigh the theoretical benefits of a separated leadership structure, it has in the past few years formalized the establishment of a Lead Director position. In Old Republic’s practice, the Lead Director is appointed from among the independent directors and serves as that group’s liaison to the Chairman and CEO, in addition to the liaison provided by the Executive Committee’s four independent directors. In his or her capacity, the Lead Director may preside at Board meetings in the Chairman’s absence, provide input to meeting agendas of the full Board or the independent directors, and act as liaison among various committees’ chairmen in the resolution of inter-committee governance applications that may arise from time to time. Old Republic’s multi-faceted business is managed through a relatively flat, non-bureaucratic organizational structure. The CEO has primary responsibility for managing enterprise-wide risk exposures. The Company avoids management by committee and other organizational impediments to the free flow of information and to effective decision making. Long established control processes are in place, and a variety of methods are utilized to coordinate system-wide risk taking and risk management objectives. These methods and processes are centered around three major functions: · Lines of business responsibility, · Enterprise functions, and · Internal audit and peer reviews. The lines of business operations are responsible for identifying, monitoring, quantifying, and mitigating all insurance underwriting risks falling within their areas of responsibility. Lines of business managers use reports covering annual, quarterly or monthly time frames to identify the status and content of insured risk, including pricing or underwriting changes. These reports ensure the continuity and timeliness of appropriate risk management monitoring, and enterprise-wide oversight of existing or emerging issues. The enterprise functions incorporate system-wide risk management, including asset/liability and underwriting exposure correlation controls, regulatory and public interest compliance, finance, actuarial, and legal functions. These functions are both independent of the lines of business and are coordinated on an enterprise-wide basis by the CEO. The internal audit, as well as related underwriting and claims management peer review functions and processes, provide reasonably independent assessments of management and internal control systems. Internal audit activities are intended to give reasonable assurance that resources are adequately protected; that significant financial, managerial and operating information is materially complete, accurate and reliable; and that associates’ actions are in compliance with corporate policies, standards, procedures, internal control guidelines, and applicable laws and regulations. Corporate culture, and the actions of all our associates and the continuity of their employment are most critical to the Company’s risk management processes. The Company’s Code of Business Conduct and Ethics provides a framework for all senior managers and employees to conduct themselves with the highest integrity in the delivery of the Company’s services to its customers and in connection with all Company relationships and activities. The Compensation Committee, at the direction of the Board, has reviewed the Company’s compensation policies and practices and has concluded that they do not encourage the Company’s senior executives or employees to take unnecessary or excessive risks that could adversely affect the Company. 6 THE BOARD OF DIRECTORS’ RESPONSIBILITIES AND INDEPENDENCE The Board of Directors’ main responsibility is to oversee the Company’s operations. Directly and through several committees operating cohesively, the Board is charged with the following oversight duties: · Ascertain that strategies and policies are in place to encourage the growth of consolidated earnings and shareholders equity over the long haul, while increasing the Company’s regular dividend payout; · Ascertain that the Company’s business is managed in a sound and conservative manner that takes into account the public interest vested in its insurance subsidiaries; · Provide advice and counsel to management on business opportunities and strategies; · Review and approve major corporate transactions; · Monitor the adequacy of the Company’s internal control and financial reporting systems and practices to safeguard assets and to comply with applicable laws and regulations; · Ascertain that appropriate policies and practices are in place for managing the identified risks faced by the enterprise; · Evaluate periodically the performance of the Chairman and Chief Executive Officer in the context of the Company’s Mission and performance metrics; · Review and approve senior management’s base and incentive compensation taking into account the business’ performance gauged by its return on equity and growth of operating earnings; · Review periodically senior management development and succession plans both at corporate and operating subsidiary levels; · Select and recommend for election by the shareholders candidates deemed qualified for Board service; and · Select and retain independent registered public accounting firms for the principal purpose of expressing their opinion on the annual financial statements and internal controls over financial reporting of the Company and its subsidiaries. In considering the qualifications and independence of Board members and candidates, the Board of Directors, through the Governance and Nominating Committee, seeks to identify individuals who, at a minimum: · Satisfy the requirements for director independence; and · Are, or have been, senior executives of businesses or professional organizations; · Have significant business, financial, accounting and/or legal backgrounds useful to the Company’s operations, markets and customer services. Additionally, the Board seeks to retain and attract members possessing certain critical personal characteristics, most importantly, (i) respect within the candidate’s social, business and professional community for his or her integrity, ethics, principles and insights; (ii) demonstrated analytic ability; and (iii) ability and initiative to frame insightful questions, to challenge questionable assumptions collegially, and to disagree in a constructive fashion, as appropriate. The Company’s insurance business is conducted through three insurance segments which, in the aggregate, are broadly diversified as to types of coverages and services provided. Each of the segments’ insurance subsidiaries is highly regulated by state and federal governmental agencies as to its capital requirements, financial leverage, business conduct, and accounting and financial reporting practices. In part, as the result of the specialized nature of its businesses and their regulation, it is the Company’s view that at least two to four years are typically required for a new director to develop sufficient knowledge of the business to become a fully productive and effective contributor to the Company’s governance. Reflecting this, each director is expected to serve two or more three-year terms on the Company’s classified Board, that of one or more of its key insurance subsidiaries, and on one or more Board committees. The commitment of a substantial expenditure of time for meetings, preparation therefor, and related travel is essential to the performance of a director’s responsibilities. Owing to the risk taking nature of much of the Company’s business, a demonstrated long-term orientation in a Board member’s business dealings and thought process is considered very important. The Company’s Board of Directors has been classified into three classes for several decades. Excepting the possibility of uneven distribution among the classes, one-third of the Board is therefore elected annually. This organizational structure is intended to promote continuity and stability of strategy and business direction for the best long-term interests of investors in the Corporation’s securities, the confidence of insurance subsidiaries’ policyholders, and the long-term expectations of other stakeholders. Eight of the Company’s current directors and Mr. Hellauer have been affirmatively determined to qualify as “independent” directors in accordance with Section 303A.02 of the Listed Company Standards of the New York Stock Exchange (“NYSE”) and item 407 (a) of Regulation S-K of the SEC. Neither they nor any members of their immediate families had any of the types of disqualifying relationships with the Company or any of its subsidiaries during 2010 or the two years prior to that, as set forth in subsection (b) of Section 303A.02 of the NYSE’s Corporate Governance Standards. The independent directors who are listed below selected from among themselves a Lead Director and met on a regular basis during 2010 in executive sessions without management present. The Lead Director is nominated by the Governance and Nominating Committee and elected annually by the independent directors. Arnold L. Steiner was Lead Director for 2010 and through the date of this proxy statement. Membership on the Company’s Audit, Compensation, and Governance and Nominating Committees consists exclusively of independent directors. The members, chairpersons and vice-chairpersons of these committees are recommended each year to the Board by the Governance and Nominating Committee in consultation with the Executive Committee. Each of the three committees has the authority to retain independent advisors or counsel as necessary and appropriate in the fulfillment of its duties. The chairpersons set the agenda of their respective committees’ meetings consulting, as necessary and appropriate, with the Chairman and CEO. 7 Shareholders Communication with the Board Shareholders of the Company and other interested parties may communicate with the Lead Director, the independent directors, the Board of Directors as a whole, or with any individual director. The communications must be in writing and sent to Old Republic International Corporation, c/o Secretary, 307 N. Michigan Ave, Chicago, IL 60601. The Secretary will promptly forward the communications to the intended recipient. PROCEDURES FOR THE APPROVAL OF RELATED PERSON TRANSACTIONS In addition to a Code of Business Conduct and Ethics and a Code of Ethics for the Principal Executive Officer and Senior Financial Officers, Old Republic also has a conflict of interest policy which is circulated annually, and acknowledged by all directors, officers and key employees of the Company and its subsidiaries. This policy states that no director, officer, or employee of the Company or its subsidiaries may acquire or retain any interest that conflicts with the interest of the Company. This includes direct or indirect interests in entities doing business with the Company or its subsidiaries. If such a conflict occurs, the director, officer or employee is required to make a written disclosure of the conflict to the Company. The directors, officers and affected employees are required to notify the Company of the actual or potential existence of a related party transaction, as defined by SEC rules. Directors are required to notify the Chairman of the Board, unless the Chairman is an affected director, in which case he or she is required to notify the Lead Director. Executive Officers are required to notify the CEO, unless the CEO is the affected executive, in which case he or she is required to notify the Chairman or Lead Director as appropriate. Under the procedures, the CEO, Chairman or Lead Director as applicable, must conduct a preliminary inquiry into the facts relating to any existing or potential related party transaction. If, based upon the inquiry and the advice of legal counsel, the CEO, Chairman or Lead Director, as applicable, believes that an actual or potential related party transaction exists, then he or she is required to notify the entire Board. In turn, the Board is required to conduct a full inquiry into the facts and circumstances concerning a conflicted transaction and to determine the appropriate actions, if any, for the Company to take. Any director who is the subject of an existing or potential related party transaction will not participate in the decision-making process of the Board relating to what actions, if any, shall be taken by the Company with respect to such transaction. The Board of Directors met five times, once each quarter, and participated in four interim telephone meetings in 2010. Each incumbent director attended at least 75% of the aggregate of the meetings of the Board and committees on which each served. The Company does not require its Board of Directors to attend annual meetings of its shareholders. The meetings are conducted by the Chairman of the Board and Chief Executive Officer who is the designated spokesperson for the Corporation and represents the entire Board of Directors for these and other purposes. THE BOARD AND ITS COMMITTEES The following table shows the membership in the Board of Directors and its committees. BOARD AND COMMITTEE MEMBERSHIP (as of April 5, 2011) Committee Membership Governance Independent Other and Director Directors(a) Directors(b) Executive Audit Nominating Compensation Harrington Bischof X X X X Jimmy A. Dew X John M. Dixon X X X X(c) Leo E. Knight, Jr. X X X(d)(e) X William A. Simpson X Arnold L. Steiner X(f) X X X Fredricka Taubitz X X(c)(e) X Charles F. Titterton X X(e) X(c) Dennis P. Van Mieghem X X(d)(e) X(d) Steven R. Walker X X X(d) X Aldo C. Zucaro X X(c) Number ofscheduled meetings during 2010 5 4 5 5 5 4 Number of written consents and telephone meetings during 2010 6 2 2 3 - - (a) Independent director as that term is defined in SEC Rules and the Listed Company Standards of the NYSE.(b) The Other Director classification includes all directors who are members of management, or do not currently meet the standard indicated in (a) above.(c) Chairman(d) Vice-Chairman(e) Financial Experts as that term is defined in SEC Regulation S-K. (f) Lead Director. 8 The Audit Committee is organized to monitor the integrity of the Company’s financial statements and the effectiveness of the Company’s internal controls over financial reporting, its compliance with legal and regulatory requirements, and the qualifications and performance of the Company’s internal auditors and to appoint, compensate, retain and oversee the Company’s independent registered public accounting firm. It operates pursuant to a written charter approved each year by the Board of Directors, performs an annual self-evaluation, and is required to annually make a report which is printed below. While information appearing on the Company’s website is not incorporated by reference in this proxy statement, the Committee’s charter may be viewed at www.oldrepublic.com. Printed copies are available to shareholders upon request. Each Audit Committee member has been affirmatively determined to qualify as “independent”, in accordance with the SEC’s Rule 10A-3(b)(1) and the NYSE’s Listed Company Standards. Four members of the Committee are deemed to qualify as audit committee financial experts, as that term is defined in SEC Regulation S-K. No member served on the audit committees of three or more unrelated publicly held companies. The current members of the Audit Committee are as follows: Audit Committee Leo E. Knight, Jr., Vice-Chairman Fredricka Taubitz, Chairman Charles F. Titterton Dennis P. Van Mieghem, Vice-Chairman Steven R. Walker The Audit Committee held five meetings during 2010. In addition, there were three telephone conference calls held with the Company’s independent registered public accounting firm and management prior to the Company’s filing of quarterly reports on SEC Form 10-Q. The Compensation Committee assists the Board in fulfilling its responsibility for the oversight of the Company’s benefit plans, evaluating the performance of the Company’s CEO and other Executive Officers (collectively, the “Executive Officers”), fixing their annual salaries, approving incentive and stock option plans and awards, and reviewing and evaluating any other compensation or benefits. The Committee consults with the CEO and President as to the performance, compensation and awards of the Company’s other key employees. The Committee is also responsible for reviewing directors’ compensation and subjects itself to an annual performance self-evaluation. The Committee is required to annually produce a report which is printed below. Each member of the Committee has been affirmatively determined to qualify as “independent” in the judgment of the Company’s Board of Directors and according to the Listed Company Standards of the NYSE and SEC rules. As part of its function, the Committee has previously retained an independent compensation consultant, Frederic W. Cook & Co., Inc., to review the Company’s compensation programs and its procedures for setting compensation for the Company’s Executive Officers. The consultant’s review included a comparison of the compensation and benefit programs of companies similar in size, operation and organization as the Company, including a review of a peer group of companies determined by the Committee to be appropriate for comparison. The Committee consulted with the compensation consultant during 2009 and 2010. The consultant performed no other work for the Company or any of its subsidiaries and played no role in recommending the amount and form of compensation for the Executive Officers or directors of the Company. All compensation recommendations are made solely by the Compensation Committee following consultation with the CEO and the President regarding the Company’s Executive Officers (other than the CEO and the President) and other senior members of the Company’s management. The Committee is composed of seven directors and operates pursuant to a written charter approved each year by the Board of Directors. While information appearing on the Company’s website is not incorporated by reference in this proxy statement, the Committee’s charter may be viewed on the Company’s website at www.oldrepublic.com. Printed copies are available to shareholders upon request. The current members of the Compensation Committee are as follows: Compensation Committee Harrington Bischof John M. Dixon, Chairman Leo E. Knight, Jr.
